461 S.E.2d 865 (1995)
265 Ga. 719
CROWDER
v.
The STATE.
No. S95A1310.
Supreme Court of Georgia.
September 11, 1995.
Reconsideration Denied October 16, 1995.
Donald T. Crowder, Reidsville, pro se appellant.
H. Lamar Cole, Dist. Atty., Valdosta, for the State.
HUNSTEIN, Justice.
Donald T. Crowder pled guilty to two counts of murder and was sentenced to life imprisonment in October 1991. No appeal was taken from the conviction. In June 1993, Crowder moved pro se for an out-of-time appeal, alleging that his guilty plea was not voluntarily made and that counsel had been ineffective. The trial court denied the motion and no appeal was taken from that ruling. Crowder filed a second motion for out-of-time appeal in July 1993; that motion was denied October 1993; no appeal was taken therefrom. Crowder filed a third motion for out-of-time appeal in February 1995. The trial court denied the motion on the basis that Crowder had shown the court no reasonable grounds for the allowance of an out-of-time appeal. Crowder appeals pro se from that ruling.
While an out-of-time appeal may be appropriate where, due to error of counsel, no appeal has been taken, see Rowland v. State, 264 Ga. 872(2), 452 S.E.2d 756 (1995), that is not the case here because the issue of ineffective assistance of counsel was decided adversely to appellant in the ruling on his first motion for out-of-time appeal and that judgment is conclusive on the issue. Hunter v. State, 260 Ga. 762, 399 S.E.2d 921 (1991). The trial court correctly denied Crowder's motion for out-of-time appeal.
Judgment affirmed.
All the Justices concur.